                           Case 1:17-cr-00251-PGG Document 356 Filed 07/26/21 Page 1 of 8
AO 2458 (Rev   09/19)   Judgment in a Criminal Case   (form modified within District on Sept 30. 2019)
                        Sheet   1




                                          Umrpn Srarps Drsrnrcr CoURT
                                                          Southern District of New York
                                                                               )
               UNITED STATES OF AMERICA
                                                                               )
                                                                                        JUDGMENT IN A CRIMINAL CASE
                                                                               )
                           Joshua Perez                                        )
                                                                                        Case   Number: (S2) 1:17 CR 251-U (PGG)
                                                                               )
                                                                               )        USM Number: 79119-054
                                                                               )
                                                                               )         Aaron J. Mysliwiec
                                                                                        De1-endant's Attorney
                                                                               )
THE DEFENDANT:
Mpleaded guilty to count(s) 1,2,3, 4

I pleaded nolo contendere to count(s)
    which was accepted by the court.

I   was found guilty on count(s)
    after a plea of not guilry.

The defendant is adjudicated guilty ofthese offenses:

Title & Section                     Nature of Offense                                                             Offense Ended            Count
21 U.S.C. S 846,                    Conspiracy to Distribute and Possession with lntent                           4t30t2013            I
21 U.S.C. $ 841(bX1XA)              to Distribute Controlled Substances

&21U.S.C.$841(bxlXG)

       The defendant is sentenced as provided in pages 2 through                    I          of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 198,1.

I lhe defendant has been found not guilty on count(s)
MCoun(s) all open counts                           E is               M are dismissed on the motion of the United States.

          It is ordered that the defendant must notifu the United States attomev for this district within 30 davs of anv chanse of name. residence.
ormailing address until all fines, restitution, costs, hnd special assessments imposed by this iudgment are fully paid. If ordEred to pay restitution,
the defen"dant must notiry the court and United States ahorney of material clianges iir ecofiom-ic circumstaric6s.

                                                                                                                 7t21t2021
                                                                             Date of lmposition of Judgment




                                                                             Signature o1'Judge
                                                                                                                faoo*nrnl*
                                                                                                   Hon. PaulG. Gardephe, U.S.D.J
                                                                             Name and 'fitle 01'-ludce



                                                                                                                 7126t2021
                                                                             Date
                            Case 1:17-cr-00251-PGG Document 356 Filed 07/26/21 Page 2 of 8
AO 2458 (Rev.   09/19)   Judgrnent in a Criminal Case
                         Sheet 1A

                                                                                               Judgrnent-Page   __
                                                                                                                     -_.
                                                                                                                           2   _.-._   of   8
DEFENDANT: Joshua Perez
CASE NUMBER: (S2) 1:17 CR 251-01 (PGG)

                                             ADDITIONAL COUNTS OF CONVICTION
Title & Section                    Nature of Offense                                       Offense Ended                       Count
21 U.S.C. S 846,                    Gonspiracy to Distribute and Possession with lntent     513112017                           2

21 u.S.C. S 841(bX1XA)              to Distribute Controlled Substances

&21U.S.C.S841(bX1XB)



18 U.S.C. $     924(cX1XA)           Using, Carrying, Possessing, and Discharging a         4t30t2013                            3

                                     Firearm in Connection with a Drug Trafficking Crime



18 U.S.c. S 17e1(a)(2)              SmugglingControlledSubstancesintoFederalPrison          513112018                           4

and (b)(1)
                              Case 1:17-cr-00251-PGG Document 356 Filed 07/26/21 Page 3 of 8
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                         Sheet 2       lnrprisonment
                                   -
                                                                                                            Judgment-   Page 3        of   I
 DEFENDANT: Joshua Perez
 CASE,NUMBER: (52) 1:17 CR 251-01 (PGG)

                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
                 time served.




      I   The court makes the following recommendations to the Bureau of Prisons:




      !   fne defendant is remanded to the custody of the United             States Marshal.


      n tte      def'endant shall surrender to the United States Marshal for this district:

           tl    at                                    Ll a.m. Il D.m.              on

           n     as   notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons

           I     before 2 p.m. on

           n     as   notified by the United States Marshal.

           n     as   notified by the Probation or Pretrial Services Office.


                                                                       RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                               to

 at                                                     , with a certified   copy of this judgment.



                                                                                                          UNITED STATES MARSHAL


                                                                                  By
                                                                                                      DEPLITY UNITED S'TA]'ES MARS}.IAL
                                 Case 1:17-cr-00251-PGG Document 356 Filed 07/26/21 Page 4 of 8
AO 2458 (Rev.     09/19)   Judgment in a Criminal Case
                           Sheet 3       Supervised Release
                                     -
                                                                                                                     Judgment-Page    4----;r------T-
DEFENDANT: JoshuaPerez
CASE NUMBER: (S2) 1:17 CR 251-01 (PGG)
                                                               SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 5 years' supervised release on each of Counts One, Two, and Three, and 3 years' supervised release on Count Four, with
 all terms to run concurrently




                                                              MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within l5 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  n
                  fne above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (che c k if ap p I icab le)
4. n          You must make restitution in accordance with         l8 U.S.C. $$ 3663 and 3663A or any other statute authorizing       a sentence   of
               restitution.   (check if applicable)

5.       M yo,      must cooperate in the collection of DNA as directed by the probation officer.         (check rf applicable)

6.       n     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. $ 20901, et seq.) as
               directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in the location where you
               reside, work, are a student, or were convicted of a qualifying offense. (checkif applicabte)
1.       fl    You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court             as   well   as   with any other conditions on the attached
page.
                             Case 1:17-cr-00251-PGG Document 356 Filed 07/26/21 Page 5 of 8
AO 2458 (Rev.     09/19)   Judgment in a Criminal Case
                           Sheet 3A    Supervised Release
                                    -
                                                                                                   Judgment-Page        5        ofB
DEFENDANT: Joshua Perez
CASE NUMBER: (S2) 1:17 CR 251-01 (PGG)

                                            STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identifo the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1   .    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
         release from imprisonment, unless the probation officer instructs you to repoft to a different probation office or within a different time
         frame.
2.       After initially reporting to the probation office, you will receive instructions fiom the couft or the probation officer about how and
         when you must report to the probation officer, and you must report to the probation officer as instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
         court or the probation officer.
4.       You must answer truthfully the questions asked by your probation offtcer.
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arangements (such as the people you live with), you must.notifu the probation officer at least 10 days before the change. lf noti$zittg
         the probation officer in advance is not possible due to unanticipated circumstances, you must notiff the probation officer within 72
         hours ofbecoming aware ofa change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
         take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
         doing so. If you do not have full-time employment you must try to find full+ime employment, unless the probation officer excuses
         you from doing so. Ifyou plan to change where you work or anything about your work (such as your position or yourjob
         responsibilities), you must rrotify the probation officer at least l0 days before the change. lf notifiing the probation officer at least 10
         days in advance is not possible due to unanticipated circumstances, you must notif,i the probation offlrcer within 72 hours of becoming
         aware ofa change or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
         probation officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.      You must not own, possess, or have access to a frearm, ammunition, destructive device, or dangerous weapon (i.e., anyhing that was
         designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
I   l.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
         first getting the permission of the courl.
12.      You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscoufts.gov.


Defendant's Signature                                                                                        Date
                           Case 1:17-cr-00251-PGG Document 356 Filed 07/26/21 Page 6 of 8
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 3D               Release
                                  -
                                                                                            Judgnrent-Page
DEFENDANT: Joshua Perez
CASENUMBER: (S2) 1:17 CR 251-01 (PGG)

                                            SPECIAL CONDITIONS OF' SUPERVISION
 The Defendant will participate in an outpatient substance abuse treatment program approved by the United States
 Probation Office, which program may include testing to determine whether he has reverted to using drugs or alcohol
 authorize the release of any available substance abuse treatment evaluations and reports to the substance abuse
 treatment provider.

 The Defendant shall submit his person, residence, place of business, vehicle, electronic devices or any other property
 under his control to a search on the basis that the probation officer has reasonable belief that contraband or evidence of a
 violation of the conditions of the release may be found. Any search must be conducted at a reasonable time and in a
 reasonable manner. Failure to submit to a search may be grounds for revocation. The Defendant shall inform any other
 residents that the premises may be subject to search pursuant to this condition.
                          Case 1:17-cr-00251-PGG Document 356 Filed 07/26/21 Page 7 of 8
AO 2458 (Rev. 0911S) .ludgment in a Crirninal Case
                     Sheet 5    Criminal Monetarv Penalties
                              -
                                                                                                       Judgment
                                                                                                                  -
                                                                                                                      Paee _ _..f_--   _ of      8
DEFENDANT: Joshua Perez
CASE NUMBER: (S2) 1:17 CR 251-01 (PGG)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                Restitution            Fine                    AVAA Assessment*                  JVTA Assessment**
TOTALS $ 400.00                             $                      s                      $                                  $



 tr   Tlre determination of restitution is deferred until                     An Amended .ludgment in a L-riminal           Case (AO 215C)    will   be
      entered after such determination.

 I    The defendant must make restitution (including communiqv restitution) to the following payees in the anrount listed below.

      Il'the delendant tnakes a paflial palment. each pa1 ee shall receire an approrimately proponioned pavment. unless specificd orhenr ise in
      the prioriry orderorpercentage faymenr coluninbelor,i. However'. puiduant to l8U.S.C. $ 3664fi ).'all nonfederal iictirrrs rnusr be paid
      before rhe United Steres is paid.'

Name of Payee                                                 Total Loss***               Restitution    Ordered            Priority or Percentase




TOTALS                                $                        0.00            $                       0.00


tl     Restitution amount ordered pursuant to plea agreement $

tr    The defendant Inust pay interest on restitution and a t'ir.re of more than $2,500, unless the restitution or flne is paid in full before the
      fifteenth day afterthe date of the judgment, pursuantto 18 U.S.C. $ 36 I2(0 All of the payment options on Sheet 6 rnay be subject
      to penalties for delinquency and default, pursuant to l8 U.S.C. g 3612(g).

n      The coutt deterrnined that the defendant does not have the abiiity to pay interest and it is ordered that:

       tr                                     the n fine tr restitution.
            the interest requirement is waived for

       n    the interest requirement for the n fine tr restitution is modified as follows:


                                                                       Act of 2018. Pub. L. No. 115-299.
                                                       5      L. No. 114-22.
i(*                                                           under Chapters 109A, 110, I     l0A, and 11lA of Title l8 for offenses committed        on
or
                              Case 1:17-cr-00251-PGG Document 356 Filed 07/26/21 Page 8 of 8
AO 2458 (Rev.   09/19)   Judgment in a Criminal Case
                         Sheet 6          Schedule of Payments
                                     -
                                                                                                                                       Judgment       Page 8         of        B
                                                                                                                                                  -
 DEFENDANT: Joshua Perez
 CASENUMBER: (S2) 1:17 CR 251-01 (PGG)

                                                                      SCHEDULE OF PAYMENTS

 Having assessed the det-endant's abiliry to pay, payment of the total criminal monetary penalties is due as follows

 A il      Lump surn payment of                $    400,00                     due immediately, balance due


            n      not laterthan                                                    ,of
            n      in accordance           with    I C, n D, n                      E,or I F below; or
 B tr      Payment to begin immediately (may be combined                           with n C, n D, or                       [1   F below); or

 C n       Payment in         equal                              (e.g., weekly, monthfii, quarterly)   installments   of   $                      over a period of
                               k.s., *i|tti        o,   y*rt),to      commence                     (e.g.,   j0 or 60 days) at"rtfre        Aate of this judgment; or

 D n       Payment in equal                                      (e   g., weekly, monthly, quarterly) installments    of   $                      over a period of

                         --     (u   s,   *;ilh;;y*,"t),to            commence                     (e.g., 30 or 60 clalts)     uft..   t.t"it"    from imprisonment to a
           term of'supervision; or

 Etr       Payment during the term of supervised release will commence within                                                   (e.g., 30 or 60 days)     after release from
           imprisonment. The court will set the payment plan based o, a, urr"rr*"r,t of                             th. drf"ndant's ability to pay at that time; or
 Fn        Special instructions regarding the payment of criminal monetary penalties;




 Unless the court has exoresslv ordered otherwise. ifthis iudsment imooses imnrisonment. navment of criminal monetarv Denalties is due durins
 the period of irnprisonment." All criminal monetary pdnallies. excdpt those'payments niade through the Federal Buieau of Prisons' InmatE
 Findncial Respoirsibiliry Program. are made to the tl'erk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 n    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                                       Joint and Several                         Corresponding. Payee.
      (including defe ndant number)                                       Total Amount                            Amount                                   rI appropnate




 n    The defendant shall pay the cost ofprosecution.

 tr   The defendant shall pay the following court cost(s):

 tr   The defendant shall forfeit the defendant's interest in the following property to the United States:




 Pavments shall be aonlied in the followins order: ( l) assessment" (2) restitution orincioal. l3) restirution interest- (4) AVAA assessmenr-
 (5J fine principal. (61'fine interest. (7) cofrmuniry restitution. (8) JVTA assessmbrrt. (9l peialties. and ( l0) costs. including cost of
 prosecutron and courl costs.
